DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 2/7/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.

Claim Interpretation
Claims 1, 16, 24 & 37 recite the limitation “neighboring…electrode”.  For purposes of examination, “neighboring” will be interpreted as “being immediately adjoining or relatively near” (www.m-w.com). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-35 & 37-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 24 & 37 recite the limitations “a plurality of electrodes having a first electrode…a last electrode…and at least one electrode between the first and last electrodes”, “the odd-even pairs of electrodes beginning with a pair comprising the first electrode and a neighboring second electrode of the plurality of electrodes and continuing successively for each pair of the remaining plurality of electrodes”, “the even-odd pairs of electrodes beginning with a pair comprising the neighboring second electrode and a neighboring third electrode of the plurality of the electrodes and continuing successively for each pair of the remaining plurality of electrodes”.  It is unclear how there can be “a neighboring third electrode” that comprises a pair when the “plurality of electrodes” positively recites only three electrodes: “first electrode”, “last electrode” and “at least one electrode”.  It is further unclear what comprises “the remaining plurality of electrodes”.  For example, if an odd-even pair comprises “the first electrode” and the “at least one electrode between the first and last”, then “the remaining plurality of electrodes” refers to “the last electrode”, but an even-odd pair comprises the “at least one electrode between the first and last” and “the last electrode”, then “the remaining plurality of electrodes” refers to no electrodes.  
Claims 2-14, 17-23, 25-35 & 38-44 depend from claims 1, 16, 24 & 37 and are thus also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/704421 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a medical apparatus and method for tissue ablation comprising a probe and an electrical signal generator configured to apply signals of a first IRE type and signals of a second RF type.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/229498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a medical apparatus and method for tissue ablation comprising a probe and an electrical signal generator configured to apply signals of a first IRE type and signals of a second RF type.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 1-14, 16-35 & 37-44  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and an appropriate terminal disclaimer is filed if the co-pending application(s) has been allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither alone nor in combination discloses an apparatus or method comprising an electrical signal generator that applies the claimed signals between one or more pairs of bipolar electrodes.  
The closest prior art is regarded as Sherman (2014/0066913, previously cited) and Mickelson et al. (2015/0182740, previously cited).  Sherman discloses an electrical signal generator that applies either simultaneous or selective energy delivery of IRE bipolar pulses and RF energy to thermally ablate tissue, but fails to disclose the claimed sequence of pulses to odd-even pairs and even-odd pairs. Mickelson et al. disclose an electrical signal generator that applies signals to a first odd-even pair (electrodes 9 & 24) and then a second even-odd pair (10-25), but fails to teach the odd-even and even-odd pairs to be between “neighboring” electrodes where, as discussed above, “neighboring” is interpreted as “being immediately adjoining or relatively near” (www.m-w.com). Electrode 24 of Mickelson et al. not “immediately adjoining” and is not considered to be “relatively near” electrode 9 and is thus not regarded as “a neighboring second electrode”. 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794